 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                               Case No.: 2:17-cr-00244-APG-NJK
 7                            Plaintiff,                                   ORDER
 8   v.                                                                (Docket No. 62)
 9   DUSTIN LEWIS,
10                           Defendant.
11          Pending before the Court is the parties’ stipulation to modify Defendant’s conditions of
12 release. Docket No. 62. Specifically, the parties ask the Court to modify paragraph 20 of Docket
13 No. 13 to allow him to travel to Puerto Rico for business-related purposes. Id. at 1. Defendant
14 submits that his Pretrial Services Officer has no objection to this request. Id.
15          The parties’ stipulation, Docket No. 62, is hereby GRANTED. Paragraph 20 of Docket
16 No. 13 is modified to state that Defendant’s travel is limited to the continental United States, except
17 that he can travel to Puerto Rico for business-related purposes in the event that he requests
18 permission from his Pretrial Services Officer prior to making travel arrangements and that, no later
19 than one week prior to any travel to Puerto Rico, Defendant must provide his entire itinerary,
20 including travel dates and times, where he will stay, where he will go, and with whom he will
21 travel, stay, and meet while he is outside the District of Nevada, to his Pretrial Services Officer.
22 All other provisions of the order at Docket No. 13 remain unchanged.
23          IT IS SO ORDERED.
24          DATED: November 29, 2018.
25
26
27                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
28

                                                      1
